DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               THE SCHOOL BOARD OF BROWARD COUNTY,
                             Appellant,

                                    v.

                        NIKOLAS JACOB CRUZ,
                              Appellee.

                              No. 4D18-1421

                         [September 27, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Elizabeth Scherer, Judge; L.T. Case No.
18-1958CF10A.

  Eugene K. Pettis and Debra Potter Klauber of Haliczer, Pettis &
Schwamm, Fort Lauderdale, for appellant.

   Howard Finkelstein, Public Defender, Seventeenth Judicial Circuit, and
Diane M. Cuddihy, Chief Assistant Public Defender, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.